Per Curiam.
By decision dated July 9,1993, respondent was suspended by this Court for a period of six months (Matter of Bartholomew, 195 AD2d 753). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has complied with the provisions of the order of suspension and with section 806.9 (22 NYCRR 806.9) of this Court’s rules regarding the conduct of suspended lawyers and has complied with the requirements of section 806.12 (22 NYCRR 806.12) regarding reinstatement. Petitioner has advised, that it does not oppose the application. Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.